DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An initialed copy of the PTO-1449 filed 4/27/22 is enclosed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.
 
Election/Restrictions—re-iterated
Applicant’s election of species anti-PD-1 antibodies in the reply filed on 12/22/2020 is acknowledged. 
Claims 40 and 42-43 are withdrawn from consideration as being drawn to non-elected inventions.
Claims 1-2, 15, 17, 39, 41, 51-54 and newly added claim 55 are currently under consideration.
Withdrawal of Rejections/Objections
	The rejection of claims 52-54 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendments to the claims.
	The rejection of claims 1-2, 15, 17, 39, 41 and 51-54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to the claims.
	The rejection of claims 1-2, 15, 17, 39, 41 and 51-54 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendments to the claims.

Response to Arguments/New Grounds of Rejection
Claim Objections
Claims 1-2, 15, 17, 41 and 51-55 are/remain objected to because of the following informalities:  they contain non-elected subject matter.  Appropriate correction is required.
Applicant argues that they are entitled to the entire scope of the claims because claim 1 is generic.  Once the elected species is found allowable, the search will be extended to the next species.  However, until said time, the objection remains.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 15, 17, 39, 41, 51-54 and newly added claim 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The newly added limitation of “and reduces an amount of T regulatory cells in human individuals” is new matter because the only support found in the specification as originally filed is reduction for FoxP3+, CD4+ T regulatory cells and there is no support for the reduction of all types of T regulatory cells.  Similar issue is found with new claim 55.
In claim 55, the terminology “at least 90% compared to an individual treated with entinostat” is new matter because there is no support for (1) a comparison to entinostat in a human and (2) there is no support for the claimed percentage.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 15, 17, 39, 41, 51-54 and newly added claim 55 are/remain rejected under 35 U.S.C. 102a2 as being anticipated by Bissonnette et al US 2017/0327582 (priority to 5/11/2016) as evidenced by para 61 of the specification.  This rejection has been re-written in view of the amendments to the claims.
This reference discloses the treatment of cancer using HDAC inhibitors, such as CHR-3996 (which is the compound in applicant’s claim 1, as per para. 61 of applicant’s specification) in combination with anti-PD-1 inhibitors (specifically nivolumab, pembrolizumab and pidilizumab) (see claims 1, 8 and 12).   The HDAC inhibitor is administered orally (para. 133) and the dose of inhibitor is 1mg, 2mg, 3mg, 4 mg, 5mg, 10mg, 15mg, 20mg, 25mg, 30mg, 35 mg or 40 mg QD (once a day) or once a week, twice a week or three times a week (para. 225-226).  The cancers to be treated include those listed in applicant’s claim 51 (see para 24-25 and 157-218 of reference).  Also see summary, para. 66, 106-125, 140-200 and entire reference.
With respect to the limitation of “method for treating a cancer expressing a checkpoint inhibitor” since, the reference is administering the same combination as applicant for the treatment of the same cancers as applicant, it is inherent that the cancers express checkpoint inhibitor.
With respect to the limitation in claim 41, since the reference is administering CHR-3996 in combination with nivolumab, pembrolizumab and pidilizumab which is the same as applicant for the treatment of cancer and since the compounds and the results (treatment of cancer) are the same as those in applicant’s claims, it is inherent that the HDAC inhibitor has the same effect (i.e. increasing expression of a checkpoint inhibiting on cancer cells) in the reference and in applicant’s claims.
With respect to newly added limitation in claim 1 and newly added claim 55, since the reference is administering CHR-3996 in combination with nivolumab, pembrolizumab and pidilizumab which is the same as applicant for the treatment of cancer and since the compounds and the results (treatment of cancer) are the same as those in applicant’s claims, it is inherent that the HDAC inhibitor has the same effect (i.e. reducing an amount of T regulatory cells in the human) in the reference and in applicant’s claims.
Response to arguments
Applicant argues Formula I of the reference does not read on CHR-3996.  The Examiner did not say that it did.  The Examiner pointed to claim 12 which specifically states CHR-3996.  
Applicant argues that the reference does not teach the administration of 40mg or less because there is no particularized teaching in the reference to administer applicant’s claimed dose.  As stated in the rejection, the reference specifically discloses dose of inhibitor is 1mg, 2mg, 3mg, 4 mg, 5mg, 10mg, 15mg, 20mg, 25mg, 30mg, 35 mg or 40 mg QD (once a day) or once a week, twice a week or three times a week.  This is “40mg or less”.  Since the reference is specifically disclosing the dosages at 40 mg or less, it is the Examiner’s position that the reference anticipated applicant’s claimed range with sufficient specificity (MPEP 2131.03). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 15, 17, 39, 41, 51 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al AARC col. 18 p. 2687 (2012) in view of Korman et al WO 2006/121168 and Kim US 2015/0210772 (priority to 12/17/2013) and Appendix A.
Banerji et al discloses a clinical study using CHR-3996, dosed orally, once a day with the dosages at 5, 10, 20, 40, 80, 120 and 160 mg for the treatment of a variety of refractory solid tumors, such as cancers of the upper GI, lower GI, pancreas and hepatobilliary system (abstract, discussion, page 2689, first column, second full paragraph and entire reference).  The conclusion and recommendation for phase II dosing from this study was to dose CHR-3996 at 40 mg/day (abstract and page 2694, second column). 
The only difference between the reference and the instant invention is combination with anti-PD-1 antibodies and the anti-PD-1 antibodies being nivolumab, pembrolizumab or pidilizumab.
Korman et al discloses the use of anti-PD-1 antibodies for the treatment of a variety of solid cancers include stomach and colon cancers (reads on upper and lower GI cancers) and pancreatic cancer wherein the cancers can be refractory (pages 59-60) and the antibody can be clone 5C4 (Fig 4) (which is nivolumab as per Appendix A).  The reference also discloses combination immunotherapy using the antibodies (abstract and pages 65+). 
Kim (‘772) discloses that anti-PD-1 antibodies, nivolumab, pembrolizumab or pidilizumab, are known in the art for the treatment of cancers (para. 154).
The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer.  
Thus, since Korman et al teaches that anti-PD-1 antibodies can be used in combination therapy and since combination therapy is supported by In re Kerkhoven, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use anti-PD-1 antibodies in combination with CHR-3996 for the treatment of the refractory solid tumors with the expected benefit of treating said tumors.  Also, in view of Kim it would have been obvious to use the anti-PD-1 antibodies nivolumab, pembrolizumab or pidilizumab because they are known in the art for the treatment of cancer. 
With respect to the limitations in claims 1, 41 and 55, since the combination of the references are administering CHR-3996 in combination with nivolumab, pembrolizumab and pidilizumab which is the same as applicant for the treatment of cancer and since the compounds and the results (treatment of cancer) are the same as those in applicant’s claims, it is expected that the HDAC inhibitor has the same effect (i.e. increasing expression of a checkpoint inhibiting on T cells or cancer cells and reducing an amount of T regulatory cells in the human) in the reference and in applicant’s claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

It is noted that the below rejection was withdrawn in the final action mailed 10/29/21, however, after further consideration, this rejection has been re-instated.  This is discussed in detail in the below rejection.

Claims 1-2, 15, 17, 39, 41 and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-13, 15 and 28-31 of copending Application No. 16/317,766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the two sets of claims is the scope.  Specifically, the scope of the claims in the instant application is broader in that all cancers can be treated whereas the cancer is limited to prostate cancer in the reference application.  Additionally, while many of the claims of the reference application are directed to using a combination of HDAC inhibitor CHR-3996 (2-(6-{[(6-Fluoroquinolin-2-yl)methyl]amino}-3-azabicyclo[3.1.0]hex-3-yl)-N- hydroxypyrimidine-5-carboxamide) and NK cell, claims 28-31 also disclose further combination with antibody PD-1 antibodies (nivolumab, pembrolizumab and pidilizumab).  While the instant claims only specifically claim CHR-3996 and anti-PD-1 antibodies, the method claims of the instant application state that the method “comprises” (which is open language) and therefore the method claims of the instant application are not solely limited to HDAC inhibitor and anti-PD-1 antibodies.
With respect to the limitations in claims 1, 41 and 55, since the combination of the references are administering CHR-3996 in combination with nivolumab, pembrolizumab and pidilizumab which is the same as applicant for the treatment of cancer and since the compounds and the results (treatment of cancer) are the same as those in applicant’s claims, it is expected that the HDAC inhibitor has the same effect (i.e. increasing expression of a checkpoint inhibiting on T cells or cancer cells and reducing an amount of T regulatory cells in the human) in the reference and in applicant’s claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicant’s arguments filed 10/18/21
Applicant argues that the amendments to the claims overcome the rejection.  AS discussed above, the claims of the reference application and the instant set of claims read on each other.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643